Case 1:12-cv-23743-PCH Document 226-2 Entered on FLSD Docket 02/27/2019 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI-DADE DIVISION

   RICARDO DEVENGOECHEA,                )                 Case No.: 12-23743-CIV-HUCK/McALILEY
        Plaintiff,                      )
   vs.                                  )
                                        )
   BOLIVARIAN REPUBLIC OF               )
   VENEZUELA, a foreign state,          )
         Defendant.                     )
   ____________________________________ )

                                                 ORDER

            This cause is before the Court on plaintiff’s unopposed motion for a stay of this action

   nunc pro tunc to Feb. 27, 2019 to enable plaintiff to consummate the settlement of this action in

   light of the situation between the United States and Venezuela, together with the issuance of

   Executive Order 13850. Having reviewed the motion and being otherwise duly advised, it is

   hereby

            ORDERED AND ADJUDGED that the motion is granted. This action is stayed nunc pro

   tunc to Feb. 27, 2019, subject to the further Order of this Court. Either party may seek relief

   from the stay at any time for good cause.

            DONE AND ORDERED in Chambers in Miami, Florida on February ____, 2019.


                                          _______________________________
                                          Paul C. Huck
                                          United States District Judge

   Copies provided to:
   All counsel of record




                                                    -1-
